MEMORANDUM **
Steven Lee Howard appeals from his jury-trial conviction for bank robbery, in violation of 18 U.S.C. § 2113(a). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Howard contends that the prosecutor engaged in misconduct during closing argument by injecting personal opinion regarding Howard’s testimony, vouching for DNA evidence, and shifting the burden of proof. We conclude that the prosecutor’s comments did not constitute misconduct. See United States v. Molina, 934 F.2d 1440, 1444-45 (9th Cir.1991); United States v. Vaandering, 50 F.3d 696, 701-02 (9th Cir.1995).
Howard also contends that he received ineffective assistance of counsel because his attorney did not pursue an alibi defense. We decline to consider this claim on direct appeal. See United States v. Jeronimo, 398 F.3d 1149, 1155-56 (9th Cir.2005).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.